Citation Nr: 0819839	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  08-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.

REPRESENTATION

Appellant represented by:  Mark E. House, Attorney at Law
	

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active service from June 1945 to December 
1946.  The appellant is the veteran's surviving spouse.  This 
case comes before the Board of Veterans' Appeals on appeal 
from a July 2007 determination by the ROIC in Philadelphia, 
Pennsylvania.  This is a contested claim.  The ROIC has 
determined that the appellee, the veteran's daughter, is 
entitled to the proceeds of his NSLI policy 


REMAND

As a preliminary matter, the Board notes that when a 
Substantive Appeal is filed in a simultaneously contested 
claim, such as this one, the content of the Substantive 
Appeal will be furnished to the other contesting party to the 
extent that it contains information which could directly 
affect the payment of the benefit which is the subject of the 
contested claim.  The Board finds that this should be done in 
the case.

The Board also notes that in a May 2008 statement, the 
appellant exercised her right to request to attend a 
videoconference hearing before a Veterans Law Judge. 

In light of these circumstances, the case is REMANDED to the 
ROIC in Philadelphia, Pennsylvania or the Appeals Management 
Center in Washington, D.C. for the following actions:
 
1.  The content of the appellant's 
Substantive Appeal should be provided 
to the appellee.

2.  The appellant should be scheduled 
for a videoconference hearing before 
the Board in accordance with the docket 
number of her appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



